Title: To George Washington from Benjamin Harrison, 26 February 1789
From: Harrison, Benjamin
To: Washington, George



My dear Sir
Berkley Feby 26. 1789

It is long since I had the pleasure of any of your favors; which I hope does not proceed, from any alteration in your friendship for me; as I am not conscious of any cause that could produce such an alteration, in a breast so perfectly liberal, as I know yours to be. That we have differ’d in sentiments is true; yet as that difference arose from the same pure motives in both of us; that is, what we both thought was for the general good of the whole community; a friendship of such standing, and so cemented, can not be shaken on that account.
That you will be call’d to the helm of government by the unanimous voice of america, I hope and believe; the gratitude we all owe you, and our own happiness, point to the choice. Whether we shall be gratified or not, rests with you to determine. When I consult the welfare of america, it is my most ardent wish that you should accept the trust; but there I must pause. Your own good sense will dictate to you, what you owe to the community, and to yourself, in a much stronger light than I can pretend to do. To that good sense, and the protecting hand of providence that has guided us hither to, I shall therefore leave it.
when I had the pleasure of seeing you last, I had little thoughts of ever being reduced to the necessity of wishing to become a placeman; but the depredations of the enemy during the war,

and the great fall of property in this country, owing to the scarcity of money, will in a very short time, bring on me and my deserving family, very deep distress; thinking that I have some claim on america for assistance, as my attachment to her cause mark’d me out to the enemy as a particular object of vengeance; I ask of her the appointment to the naval office of Norfolk, Portsmouth, and that district. I make the application to you my friend with confidence, as you have a perfect knowledge of me, and of every step I have taken, from the beginning of the dispute with Great Britain, to the end of the war; from which you will determine whether my pretensions are well founded or not. Colo. Parker who held the place, is chosen to congress, and has resign’d the office, and our executive have appointed a Capt. Lindsay to it. I believe he was a good officer, but as such he has been amply rewarded; or if not, he is young, and may wait a little longer. If I obtain the appointment I shall certainly remove down.
It gives me pain my dear sir, to make this application, as I well know you will be pester’d with them from every quarter; and I hope you will believe me when I say, that nothing but dire necessity, could have prevailed with me to do it.
Mrs Harrison has been for a long time in a bad state of health, she is however well enough to request her compliments to you, and your lady, to whom you will be so obliging as to present mine, and believe me to be with every sentiment of perfect esteem and friendship Dear Sir your most obedient Humble Servant

Benj. Harrison

